Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1, 2, 7, 9, 16-18, 20, 30, 31, 39, 40, 43, 44, 51 and 52 are pending in the Claim Set filed 10/31/2022.
Applicant’s election without traverse of Group I: claims 1, 2, 7, 9, 16-18, 20, 30, 31, 39, 40, 43, 44, 51 and 52 in the reply filed on 10/31 is acknowledged.
Claims 3-6, 8, 10-15, 19, 21-29, 32-28, 41, 42, 45-50 and 53-56, wherein claims 46, 47 and 49 of Group II drawn to a kit, are canceled.
Herein, claims 1, 2, 7, 9, 16-18, 20, 30, 31, 39, 40, 43, 44, 51 and 52 are for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/10/2022, 9/02/2021, 12/22/2020, 6/29/2020, 6/03/2020 and 6/03/2020 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ). See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 62/318,946, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application. In particular, the disclosure of the provisional application fails to describe the full scope as instantly claimed. For instance, the provisional application 62/594,499 fails to provide for the following: A method of combination treatment of a subject, the method comprising: a first step of administering an initial dose of a first agent to the subject; and a second step of administering an initial dose of a second agent to the subject to induce ferroptosis of cancer cells, wherein the step of administering the initial dose of the second agent occurs at a discrete period of time after the step of administering the initial dose of the second agent. And, A method of treating cancer in a subject, the method comprising: administering a composition to the subject to induce ferroptosis of cancer cells, wherein the composition comprises a nanoparticle. Application No. 62/594,499 (herein ‘499) fails to encompass the full scope of Instant claims, in other words, the subject matter of ‘499 is not commensurate in scope with the breath of the claims in the Claim Set filed 10/31/2922. In particular, ‘499 describes in paragraph [0011], the administering of the first agent is part of a combination therapy (e.g., wherein the combination therapy further comprises administering to the subject (i) one or more standard-of-care ICB antibodies (e.g., intact antibodies, such as antiPD-1 or PD-LI, and/or their fragments) and/or one or more small molecule inhibitors; and/or (ii) one or more standard-of-care anti-androgen receptor therapeutics and/or a hypoxia-activated prodrug) (e.g., wherein (i) and/or (ii) is attached to a nanoparticle or other carrier, e.g., for maximizing biological properties, e.g., targeted uptake). Instant Claims in claim 2 recites: The method of claim 1, wherein the first agent comprises an androgen inhibitor or other agent administered as part of hormone therapy. However, no where does Instant Claims further limit the androgen inhibitor to be attached to a nanoparticle or other carriers. Thus, a specific example wherein the scope of ‘499 is not commensurate in scope with Instant Claims. Furthermore, paragraph [0023] defining a Combination Therapy": As used herein, the term "combination therapy" refers to those situations in which a subject is simultaneously exposed to two or more therapeutic regimens (e.g., two or more therapeutic agents). In some embodiments, two or more agents may be administered simultaneously; in some embodiments, such agents may be administered sequentially; in some embodiments, such agents are administered in overlapping dosing regimens, fails to provide support a method of combination treatment of a subject, the method comprising: a first step of administering an initial dose of a first agent to the subject; and a second step of administering an initial dose of a second agent to the subject to induce ferroptosis of cancer cells, wherein the step of administering the initial dose of the second agent occurs at a discrete period of time after the step of administering the initial dose of the second agent as recited in Instant Claim 1. For at least these reasons, claims 1, 2, 7, 9, 16-18, 20, 30, 31, 39, 40, 43, 44, 51 and 52 are not afforded the prior art date of 62/594,499 (herein ‘499) for the purposes of prior art. The earliest possible effective filing date of these claims for the purposes of prior art is the filing date of the provisional application 62/771,468, which is November 26, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1, 2, 7, 9, 16-18, 20, 30, 31, 39, 40, 43, 44, 51 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:
A method of combination treatment of a subject, the method comprising:
a first step of administering an initial dose of a first agent to the subject; and
a second step of administering an initial dose of a second agent to the subject to induce
ferroptosis of cancer cells,
wherein the step of administering the initial dose of the second agent occurs at a discrete period of time after the step of administering the initial dose of the second agent.

Claim 39 recites:
A method of combination treatment of a subject, the method comprising:
a first step of administering an initial dose of a first agent to the subject; and
a second step of administering an initial dose of a second agent to the subject to induce
ferroptosis of cancer cells,
wherein the step of administering the initial dose of the second agent occurs at a discrete
period of time after the step of administering the initial dose of the second agent,
wherein the subject has also received an androgen inhibitor, e.g., via one or more separate doses.

Claim 50 recites:
A method of treating cancer in a subject, the method comprising:
administering a composition to the subject to induce ferroptosis of cancer cells.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by the inventor. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed."). 
The broad genus subject matter comprising: (i) an initial dose of a first agent; (ii) initial dose of a second agent; (iii) administering a composition; (iv) cancer, would encompass a vast number of varied first agents as an initial dose, varied second agents as an initial dose, plethora of varied compositions, and array of variable cancers thereof, of which the amount of each first agent as an initial dose, of which the amount of each second agent as an initial dose, compositions comprising varied amounts of each first and second agent, and further comprising varied cancers and treatments, wherein claims 1, 39 and 50 are open-ended and do not exclude additional, unrecited elements or method steps thereof.
	For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: "A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, or chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 197 3). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966. "Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The problem is especially critical with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, as here: wherein the composition provides a therapeutically effective plasma concentration of the active pharmaceutical ingredient over a period of at least about 18 hours.
For claims drawn to a genus MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. 2163.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Moreover, if the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. A description of what a material does, rather than of what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. One cannot describe what one has not conceived.
The specification discloses a method of combination treatment of a subject ( e.g., a subject having been diagnosed with cancer, e.g., prostate cancer), the method comprising: a first step of administering an initial dose of a first agent to the subject; and a second step of administering an initial dose of a second agent to the subject to induce ferroptosis of cancer cells (e.g., prostate cancer), wherein the step of administering the initial dose of the second agent occurs at a discrete period of time after the step of administering the initial dose of the second agent (e.g., a known period of time, e.g., greater than 12 hours, e.g., greater than 1 day, e.g., greater than 2 days, e.g., about 5 days, e.g., greater than 5 days, e.g., greater than 7 days, e.g., greater than 10 days, e.g., about 15 days) (e.g., wherein the first agent comprises an androgen inhibitor and wherein the androgen inhibitor causes increased expression of PSMA by prostate cancer cells (e.g., increased expression by prostate cancer cells than by normal prostate cells), e.g., wherein the second agent comprises a ferroptosis-inducing nanoparticle with a PSvIA-targeting ligand, e.g., wherein the increased expression of PSMA by the prostate cancer cells results in enhanced ferroptotic induction by the second agent, e.g., due to improved targeting of the ferroptosis-inducing nanoparticle to the prostate cancer cells), wherein the subject has also received an androgen inhibitor, e.g., via one or more separate doses [0028], wherein the first agent comprises an androgen inhibitor or other agent administered as part of hormone therapy [0029], wherein the method comprises administering the first agent to the subject on a daily basis. In certain embodiments, the first agent comprises an androgen inhibitor and wherein the androgen inhibitor causes increased expression of PSMA by prostate cancer cells (e.g., increased expression by prostate cancer cells than by normal prostate cells), wherein, the second agent comprises a ferroptosis-inducing nanoparticle with a PSMA targeting ligand [0030], wherein the invention is directed to a treatment comprising a therapeutically effective amount of a first agent (e.g., comprising an androgen inhibitor or other agent administered as part of hormone therapy) for use in combination with a second agent (e.g., wherein the second agent comprises a ferroptosis-inducing nanoparticle with a PSJVIA-targeting ligand) for use in a method of treating cancer (e.g., prostate cancer) or preventing cancer occurrence or recurrence in a subject [0033], wherein the second agent comprises a nanoparticle, wherein the second agent comprises an inhibitor-functionalized ultra small nanoparticle; or, the second agent does not comprise a nanoparticle [0015-0016]; or, the second agent comprises a nanoparticle and a species associated with (e.g., bound to) the nanoparticle [0015-0017]. Further, the combination treatment comprises administering antibodies, such as anti-PD-1 or PD-Ll, and/or their fragments) and/or one or more small molecule inhibitors; and/or (ii) one or more standard-of-care anti-androgen receptor therapeutics and/or a hypoxia-activated prodrug [0021], and wherein the hormone therapy comprises a member selected from the group consisting of (i) treatments to lower androgen levels (e.g., Orchiectomy (surgical castration), luteinizing hormone-releasing hormone (LHRH) agonists, LHRH antagonists (e.g., Degarelix (Firmagon), CYPl 7 inhibitors, and/or Abiraterone (Zytiga)), (ii) treatments to stop androgens from working (e.g., antiandrogens such as Enzalutamide, Apalutamide, Darolutamide, cyroterone, Androcur, Nilutamide, Bicalutamide), and (iii) other androgen-suppressing drugs (e.g., estrogens, ketoconazole) [0022], and wherein the cancer cells is selected from the group consisting of renal, prostate, melanoma, pancreatic, lung, fibrosarcoma, breast, brain, ovarian, and colon cancer cells [0020].
Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
Accordingly, in the instant case, the specification fails to describe the broad genus subject matter including an initial dose of a first agent; initial dose of a second agent; administering a composition; (iv) cancer, would encompass a vast number of varied first agents as an initial dose, varied second agents as an initial dose, plethora of varied compositions, and array of variable cancers thereof, of which the amount of each first agent as an initial dose, of which the amount of each second agent as an initial dose, compositions comprising varied amounts of each first and second agent, and further comprising varied cancers and treatments, wherein instant claims are open-ended and do not exclude additional, unrecited elements or method steps thereof.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic claim. However, it is unquestionable that the method of treatment of a subject comprises claims that are broad and generic, wherein the claims are open-ended such that the possible variations of first and second agents, varied compositions comprising first and second agents to provide a method of treatment of cancers are seemingly limitless of which do not have sufficient description in the specification.
Based on the foregoing, it is evident that the method of preparing a pharmaceutical composition comprising timed pulsatile release (TPR) beads, wherein said TPR beads comprise a solid dispersion of at least one active pharmaceutical ingredient in at least one solubility enhancing polymer; and a TPR coating comprising a water insoluble polymer and an enteric polymer; wherein the composition provides a therapeutically effective plasma concentration of the active pharmaceutical ingredient over a period of at least about 18 hours, as instantly claimed, embraces a broad genus of pharmaceutical compositions of which do not have sufficient description in the specification.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, it is deemed that the specification fails to provide adequate written description for a method of preparing a pharmaceutical composition comprising timed pulsatile release (TPR) beads and does not reasonably convey to one skilled in the relevant art that the inventor(s), have possession of the entire scope of the claimed invention as claimed in the Claim set filed 11/01/2022. The remaining claims are rejected at least for the reason that they are dependent on a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 7, 9, 16-18, 20, 30, 31, 39, 40, 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 39 recite in part:
wherein the step of administering the initial dose of the second agent occurs at a discrete period of time after the step of administering the initial dose of the second agent.
This phrase is unclear. It appears that the terms ‘second agent’ refers to the same agent, whereas the claims are directed to a method of combination treatment of a subject. Thus, in view of this consideration, the recitation of the term ‘second agent’ should be considered or should be ‘the first agent,’ in accordance with an amendment as follows: 
‘wherein the step of administering the initial dose of the second agent occurs at a discrete period of time after the step of administering the initial dose of the 
The remaining claims are rejected as depending from a rejected claim.
	Clarification is required.
Claims 1, 2, 7, 9, 16-18, 20, 30, 31, 39, 40, 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 39 recite in part:
The phrase: ‘a discrete period of time,’ of which would comprise minutes, hours, and days or even more, for example, months, and would also encompass varied ranges of time therein, for example, between 45 minutes to 2 hours.
Accordingly, the phrase: a discrete period of time, is indefinite because the ‘metes and bounds’ of the claim is unclear. The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’
The remaining claims are rejected as depending from a rejected claim.
Claims 2 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 40 recite in part:
wherein the first agent comprises an androgen inhibitor or other agent administered as part of hormone therapy.
The terms ‘other agent’ is unclear, since it would not be clear to those skilled in the art whether ‘other agent’ refers to agent that is a different androgen inhibitor or whether the terms ‘other agent’ refer to an agent (e.g., a compound that is a hormone, e.g., alpha-MSH) that is a part of a hormone therapy.
Clarification is required. 
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites in part: 
wherein the method comprises administering the second agent to the subject for accumulation at sufficiently high concentration in cancer cells to induce ferroptosis.
The term ‘sufficiently’ in claim30 is a relative term which renders the claim indefinite. The term ‘sufficiently’ is not defined in the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claim 30 fails to distinctly claim the subject matter which applicant regards as the claimed invention.
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 39, the term: e.g., (abbreviation for example) renders the claim indefinite because it is unclear whether the limitations following the term: e.g., is part of the claimed invention. Description of examples is properly set forth in the specification rather than the claims. If stated in the claims, examples can lead to confusion over the intended scope of a claim. See MPEP § 2173.05(d). The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds’. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9, 16-18, 20, 30, 31, 51 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradbury et al (WO2016196201, cited in IDS filed 5/10/2022).
Bradbury teaches a method of combinational treatment of a subject, the method comprising: depriving a tumor tissue (e.g., prostate cancer tissue) of hormones; and administering nanoparticles for accumulation at sufficiently high in the tumor tissue to induce ferroptosis. Bradbury teaches that the tumor tissue is selected from the group consisting of renal, prostate, melanoma, pancreatic, lung, fibrosarcoma, breast, brain, ovarian, and colon tumor tissue. In certain embodiments, the tumor pancreatic tissue comprises BxPC3 cells. In certain embodiments, the tumor lung tissue comprises HI650 cells (Abstract; [0021]; [0022]; [0027]; claim 16; See entire document).
Bradbury defines Combination Therapy: As used herein, the term "combination therapy" refers to those situations in which a subject is simultaneously exposed to two or more therapeutic regimens (e.g., two or more therapeutic agents). In some embodiments, two or more agents may be administered simultaneously; in some embodiments, such agents may be administered sequentially; in some embodiments, such agents are administered in overlapping dosing regimens [0048].
Further, Bradbury teaches the nanoparticles comprise 1-20 targeting moieties, where the targeting moieties bind to receptors on tumor cells (e.g., where the nanoparticles have an average diameter of 1-15 nm). The targeting moieties comprise alpha melanocyte-stimulating hormone (alpha-MSH) [0029]. Further, Bradbury teaches that the drug delivery combines with native immunomodulation properties of the administered nanoparticles (e.g., wherein the nanoparticles comprise a-MSHPEG-C' dots, e.g., wherein a-MSH is bound to a surface of the nanoparticles) (e.g., wherein the nanoparticles comprise an organic-polymer coating (e.g., polyethylene glycol (PEG))) to increase the therapeutic potential of C dots in cancer treatment and/or tissue repair processes (e.g., wound healing) ([0033]; claims 30, 31, 36). 
Bradbury teaches where combinational therapy is used, an embodiment therapeutic method includes administration of the nanoparticle and administration of one or more drugs (e.g., either separately, or conjugated to the nanoparticle), e.g., one or more chemotherapy drugs, such as sorafenib, paclitaxel, docetaxel, MEK162, etoposide, lapatinib, nilotinib, crizotinib, fulvestrant, vemurafenib, bexorotene, and/or camptotecin [0156], wherein the surface chemistry, uniformity of coating (where there is a coating), surface charge, composition, concentration, frequency of administration, shape, and/or size of the nanoparticle can be adjusted to produce a desired therapeutic effect, e.g., ferroptosis of cancer cells [0157].
Furthermore, Bradbury teaches the induction of cell death in nutrient-deprived cancer cells comprising administering a composition comprising nanoparticles for accumulation at sufficiently high concentration in tumor tissue to induce ferroptosis (e.g. ferroptotic cell death involving iron-dependent necrosis or reactive oxygen species-dependent necrosis) (Abstract; [0022]; see entire document). Bradbury teaches the nanoparticles comprise ultrasmall nanoparticles (e.g., C dot, e.g., C dot) [0023]. Furthermore, Bradbury teaches a composition comprising nanoparticles (e.g., ultrasmall nanoparticles, e.g., C dot, e.g., C dot) for use in a method of treating a subject, wherein the treating comprises depriving a tumor tissue (e.g., prostate tissue) of the subject of hormones, e.g., chemical castration; and delivering the composition to the tumor tissue of the subject for accumulation at sufficiently high concentration (e.g., greater than 1 μM, e.g., greater than 15 μM, e.g., greater than 60 μM) in tumor tissue), wherein the nanoparticles are C dots or C dots) sensitive to the induction of ferroptosis) to induce ferroptosis [0038]. Moreover, the tumor can be deprived of hormones and sufficiently high concentrations of nanoparticles administered to the tumor can induce and/or even enhance a ferroptotic cell death program relative to tumors not exposed to hormonal or inhibitor treatments [0191], wherein a method of combinational treatment of a subject, the method comprising: depriving a tumor tissue (e.g., prostate cancer tissue) of hormones; and
administering nanoparticles for accumulation at sufficiently high in the tumor tissue to induce ferroptosis (claims 16, 17).
Accordingly, the subject matter of claims 1, 7, 9, 16-18, 20, 30, 31, 51 and 52 are anticipated by the disclosure of Bradbury (WO2016196201).

Conclusions
No claim is allowed.

Regarding claims 2, 39, 40, 43 and 44: Bradbury fails to teach a method of treatment of a subject comprising the specific limitation directed to an androgen inhibitor; however, claims 1, 2, 7, 9, 16-18, 20, 30, 31, 39, 40, 43, 44, 51 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Accordingly, claims 2, 39, 40, 43 and 44 stand rejected, while pending resolution of the 112a written description rejection and also the 112b issues as set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626